DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1, 7, 16, 17 and 18 of U.S. Patent No. 10,855,359 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for reasons explained below.
	Regarding claim 1:
Present invention
U.S. Patent 10,855,359 B2
1. A method comprising: based on a beam failure associated with a cell, determining a first transmission power of a configured transmission, via an uplink control channel, of a first signal associated with beam failure recovery; determining that the configured transmission of the first signal overlaps in time with a configured transmission of a second signal; and based on a total determined transmission power, comprising the first transmission power and a second transmission power of the configured transmission of the second signal, exceeding a total allowable power, transmitting the second signal using an adjusted second transmission power such that a total transmission power does not exceed the total allowable power.
A method comprising: receiving, by a wireless device, one or more radio resource control messages comprising: first configuration parameters of at least one cell; and second configuration parameters associated with a random access procedure for beam failure recovery; after at least one beam failure on a first cell of the at least one cell, determining, based on the second configuration parameters, a first transmission power of a first preamble associated with the random access procedure for beam failure recovery; determining that a first configured transmission, of the first preamble, overlaps in time with a second configured transmission of a second preamble; determining an adjusted transmission power of the second preamble so that a total power, comprising the first transmission power and the adjusted transmission power, does not exceed a total allowable power; and transmitting, using the adjusted transmission power, the second preamble.


	Claim 1 is anticipated by claim 1 of U.S. Patent 10,855,359 B2.  As shown above, every limitation of claim 1 of the present invention is included in claim 1 of U.S. Patent 10,855,359 B2. Claim 1 of the present invention recites “signal” rather than “preamble” however a preamble is “a signal used in network communications to synchronize transmission timing between two or more systems” therefore a preamble is a signal. 

Regarding claim 2:
Claim 2 is anticipated by claim 1 of U.S. 10,855,359 B2. Claim 2 recites, “based on the beam failure, determining the configured transmission of the first signal; and based on the total determined transmission power exceeding the total allowable power, determining the adjusted second transmission power for the second signal,” which are limitations found in claim 1 of U.S. 10,855,359 (“determining that a first configured transmission, of the first preamble, overlaps in time with a second configured 

Regarding claim 3:
Claim 3 is anticipated by claim 1 of U.S. 10,855,359 B2. Claim 3 recites, “wherein the total transmission power comprises a sum of at least the first transmission power and the adjusted second transmission power,” which are limitations found in claim 1 of U.S. 10,855,359 (“a total power, comprising the first transmission power and the adjusted transmission power.”).

Regarding claim 4:
Claim 4 is anticipated by claim 18 of U.S. 10,855,359 B2. Claim 4 recites, “wherein the transmitting the second signal comprises transmitting, via the uplink control channel or via a second uplink control channel, channel state information,” which are limitations found in claim 18 of U.S. 10,855,359 (“wherein the second signal is a sounding reference signal.”).

Regarding claim 5:
Claim 5 is anticipated by claim 7 of U.S. 10,855,359 B2. Claim 5 recites, “transmitting, using the first transmission power, the first signal via a primary cell different from the cell,” which are limitations found in claim 7 of U.S. 10,855,359 (“wherein: the at least one cell is grouped into multiple cell groups; the first cell is a primary cell of a first cell group of the multiple cell groups; and the transmitting the second preamble is via a second cell that is a secondary cell of a second cell group of the multiple cell groups”).


Regarding claim 6:
Claim 6 is anticipated by claim 16 of U.S. 10,855,359 B2. Claim 6 recites, “wherein the first signal comprises a scheduling request for beam failure recovery associated with the cell,” which are limitations found in claim 16 of U.S. 10,855,359 (“determining a first transmission power of a configured transmission, of a first signal associated with a scheduling request for beam failure recovery”).

Regarding claim 7:
Present invention
U.S. Patent 10,855,359 B2
7. A method comprising: based on a beam failure associated with a cell, determining a configured transmission, via an uplink control channel, of a first signal associated with beam failure recovery, wherein the configured transmission of the first signal overlaps in time with a configured transmission of a second signal comprising channel state information; and based on a total determined transmission power, comprising a first transmission power of the configured transmission of the first signal and a second transmission power of the configured transmission of the second signal, exceeding a total allowable power, transmitting the second signal using an adjusted second transmission power such that a total transmission power does not exceed the total allowable power.
A method comprising: receiving, by a wireless device, one or more radio resource control messages comprising: first configuration parameters of at least one cell; and second configuration parameters associated with a random access procedure for beam failure recovery; after at least one beam failure on a first cell of the at least one cell, determining, based on the second configuration parameters, a first transmission power of a first preamble associated with the random access procedure for beam failure recovery; determining that a first configured transmission, of the first preamble, overlaps in time with a second configured transmission of a second preamble; determining an adjusted transmission power of the second preamble so that a total power, comprising the first transmission power and the adjusted transmission power, does not exceed a total allowable power; and transmitting, using the adjusted transmission power, the second preamble.


	Claim 7 is anticipated by claim 1 of U.S. Patent 10,855,359 B2.  As shown above, every limitation of claim 7 of the present invention is included in claim 1 of U.S. Patent 10,855,359 B2. Claim 7 of the present invention recites “signal” rather than “preamble” however a preamble is “a signal used in network communications to synchronize transmission timing between two or more systems” therefore a preamble is a signal. 

Regarding claim 8:
Claim 8 is anticipated by claim 1 of U.S. 10,855,359 B2. Claim 8 recites, “based on the beam failure associated with the cell, determining the first transmission power of the configured transmission of the first signal; and determining that the configured transmission of the first signal overlaps in time with the configured transmission of the second signal, wherein the transmitting the second signal comprises: based on the configured transmission of the first signal overlapping in time with the configured transmission of the second signal and based on the total determined transmission power exceeding the total allowable power, determining the adjusted second transmission power for the second signal,” which are limitations found in claim 1 of U.S. 10,855,359 (“determining that a first configured transmission, of the first preamble, overlaps in time with a second configured transmission of a second preamble…and transmitting, using the adjusted transmission power, the second preamble.”).

Regarding claim 9:
Claim 9 is anticipated by claim 1 of U.S. 10,855,359 B2. Claim 9 recites, “wherein the total transmission power comprises a sum of at least the first transmission power and the adjusted second transmission power,” which are limitations found in claim 1 of U.S. 10,855,359 (“a total power, comprising the first transmission power and the adjusted transmission power.”).

Regarding claim 10:
Claim 10 is anticipated by claim 17 of U.S. 10,855,359 B2. Claim 10 recites, “wherein the transmitting the second signal comprises transmitting, via the uplink control channel or via a second uplink control channel, the second signal,” which are limitations found in claim 17 of U.S. 10,855,359 (“wherein the second signal is for an uplink transmission via at least one of: a physical uplink control channel; or a physical uplink shared channel.”).

Regarding claim 11:
Claim 11 is anticipated by claim 7 of U.S. 10,855,359 B2. Claim 11 recites, “transmitting, using the first transmission power, the first signal via a primary cell different from the cell,” which are limitations found in claim 7 of U.S. 10,855,359 (“wherein: the at least one cell is grouped into multiple cell groups; the first cell is a primary cell of a first cell group of the multiple cell groups; and the transmitting the second preamble is via a second cell that is a secondary cell of a second cell group of the multiple cell groups”).



Regarding claim 12:
Claim 12 is anticipated by claim 16 of U.S. 10,855,359 B2. Claim 12 recites, “wherein the first signal comprises a scheduling request for beam failure recovery,” which are limitations found in claim 16 of U.S. 10,855,359 (“determining a first transmission power of a configured transmission, of a first signal associated with a scheduling request for beam failure recovery”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/               Examiner, Art Unit 2631    

/SHUWANG LIU/               Supervisory Patent Examiner, Art Unit 2631